ORDER
h Respondent was charged in the United States District Court for the Eastern District of Louisiana by a bill of information with one count of obstruction of justice. Respondent has pleaded guilty as charged. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The Office of Disciplinary Counsel (“ODC”) has concurred in respondent’s petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by Harry J. Morel, Jr., Louisiana Bar Roll number 2232, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Harry J. Morel, Jr. for permanent resignation in lieu of discipline be and is hereby *1185granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Harry J. Morel, Jr. shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
NEW ORLEANS, LOUISIANA, this 13th day of May, 2016.
FOR THE COURT:
/s/ Greg G. Guidry /s/ Justice, Supreme Court of Louisiana